                               Case 8:19-bk-08216-CED                            Doc 13         Filed 09/12/19               Page 1 of 32




 Fill in this information to identify the case:

 Debtor name         Nelco Realty Holdings, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         8:19-bk-08216
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          September 12, 2019                      X /s/ Richard T. Conard
                                                                       Signature of individual signing on behalf of debtor

                                                                       Richard T. Conard
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                    Case 8:19-bk-08216-CED                         Doc 13          Filed 09/12/19                Page 2 of 32


 Fill in this information to identify the case:
 Debtor name Nelco Realty Holdings, Inc.
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                                   Check if this is an

 Case number (if known):                8:19-bk-08216                                                                                                 amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 American Seniors                                                Security Deposit                                                                                             $675.00
 Association Holding
 Group
 353 6th Ave. W.
 Bradenton, FL 34205
 Florida Dep't of Rev.                                           Notice Only            Contingent                                                                         Unknown
 505 W. Tenn. St.                                                                       Unliquidated
 Tallahassee, FL                                                                        Disputed
 32399
 Frederick N Clark                                                                      Disputed                                                                                  $0.00
 6193 9th Ave. Cir.
 NE
 Bradenton, FL 34212
 Hittel Law PA                                                   Security Deposit                                                                                           $1,400.00
 333 6th Ave. W.
 Bradenton, FL 34205
 IRS                                                             Notice Only            Contingent                                                                         Unknown
 Centralized                                                                            Unliquidated
 Insolvency                                                                             Disputed
 Operation
 PO Box 7346
 Philadelphia, PA
 19101
 Meridian General                                                Security Deposit                                                                                             $250.00
 Contracting
 339 6th Ave. W.
 Ste. 16
 Bradenton, FL 34205
 Pinnacle Partners of                                                                   Disputed                                                                                  $0.00
 Manatee
 357 6th Ave. W.
 Bradenton, FL 34205
 Richard T. Conard                                                                      Disputed                                                                                  $0.00
 615 Riviera Dunes
 Way
 Unit 401
 Palmetto, FL 34221


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                    Case 8:19-bk-08216-CED                         Doc 13          Filed 09/12/19                Page 3 of 32


 Debtor    Nelco Realty Holdings, Inc.                                                                        Case number (if known)         8:19-bk-08216
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Steele T. Williams,                                             Legal Fees             Disputed                                                                                  $0.00
 PA
 Pineapple Place
 1381 McAnsh Sq.
 Sarasota, FL 34236
 US Immigration                                                  Security Deposit                                                                                             $112.50
 339 6th Ave. W.
 Ste. 13
 Bradenton, FL 34205
 Virgina A. Dorris                                               Promissory Note        Contingent                                                                    $2,700,000.00
 339 6th Ave. W.                                                                        Unliquidated
 Bradenton, FL 34205                                                                    Disputed




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                    Case 8:19-bk-08216-CED                                            Doc 13                Filed 09/12/19                         Page 4 of 32
 Fill in this information to identify the case:

 Debtor name            Nelco Realty Holdings, Inc.

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF FLORIDA

 Case number (if known)               8:19-bk-08216
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        2,407,500.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            44,832.54

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        2,452,332.54


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        2,298,110.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            10,937.50

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        2,700,000.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           5,009,047.50




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                               Case 8:19-bk-08216-CED                       Doc 13      Filed 09/12/19           Page 5 of 32
 Fill in this information to identify the case:

 Debtor name         Nelco Realty Holdings, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         8:19-bk-08216
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Center State                                            Checking                        5836                                       $698.54




           3.2.     Center State                                            Checking                        9067                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $698.54
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                               Case 8:19-bk-08216-CED                            Doc 13         Filed 09/12/19               Page 6 of 32

 Debtor         Nelco Realty Holdings, Inc.                                                           Case number (If known) 8:19-bk-08216
                Name


           11b. Over 90 days old:                                    28,000.00   -                                  0.00 =....                        $28,000.00
                                              face amount                               doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                       $28,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                       Net book value of         Valuation method used        Current value of
                                                                                     debtor's interest         for current value            debtor's interest
                                                                                     (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Office Equipment and Furnishings
           357 6TH AVE W, BRADENTON, FL 34205                                                       $0.00      Tax records                            $16,134.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                          $16,134.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:19-bk-08216-CED                         Doc 13     Filed 09/12/19       Page 7 of 32

 Debtor         Nelco Realty Holdings, Inc.                                                    Case number (If known) 8:19-bk-08216
                Name


               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and           Net book value of      Valuation method used   Current value of
           property                                       extent of            debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest    (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 315 6TH AVE W,
                     BRADENTON, FL                        Investment
                     34205                                Property                           $0.00    Tax records                        $90,000.00


           55.2.     317 6TH AVE W,
                     BRADENTON, FL                        Investment
                     34205-8820                           Property                           $0.00    Tax records                        $90,000.00


           55.3.     319 6TH AVE W,
                     BRADENTON, FL                        Investment
                     34205-8820                           Property                           $0.00    Tax records                        $90,000.00


           55.4.     321 6TH AVE W,
                     BRADENTON, FL                        Investment
                     34205                                Property                           $0.00    Tax records                        $90,000.00


           55.5.     323 6TH AVE W,
                     BRADENTON, FL                        Investment
                     34205                                Property                           $0.00    Tax records                       $180,000.00


           55.6.     325 6TH AVE W,
                     BRADENTON, FL                        Investment
                     34205                                Property                           $0.00    Tax records                       $180,000.00


           55.7.     327 6TH AVE W,
                     BRADENTON, FL                        Investment
                     34205-8820                           Property                           $0.00    Tax records                        $90,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                               Case 8:19-bk-08216-CED                       Doc 13      Filed 09/12/19       Page 8 of 32

 Debtor         Nelco Realty Holdings, Inc.                                                  Case number (If known) 8:19-bk-08216
                Name

           55.8.     329 6TH AVE W,
                     BRADENTON, FL                        Investment
                     34205-8820                           Property                          $0.00    Tax records                       $90,000.00


           55.9.     331 6TH AVE W,
                     BRADENTON, FL                        Investment
                     34205                                Property                          $0.00    Tax records                       $67,500.00


           55.10 333 6TH AVE W,
           .     BRADENTON, FL                            Investment
                     34205-8820                           Property                          $0.00    Tax records                     $101,250.00


           55.11 335 6TH AVE W,
           .     BRADENTON, FL                            Investment
                     34205                                Property                          $0.00    Tax records                     $101,250.00


           55.12 337 6TH AVE W,
           .     BRADENTON, FL                            Investment
                     34205                                Property                          $0.00    Tax records                     $101,250.00


           55.13 339 6TH AVE W,
           .     BRADENTON, FL                            Investment
                     34205-8820                           Property                          $0.00    Tax records                     $101,250.00


           55.14 341 6TH AVE W,
           .     BRADENTON, FL                            Investment
                     34205                                Property                          $0.00    Tax records                     $101,250.00


           55.15 343 6TH AVE W,
           .     BRADENTON, FL                            Investment
                     34205                                Property                          $0.00    Tax records                     $101,250.00


           55.16 345 6TH AVE W,
           .     BRADENTON, FL                            Investment
                     34205-8820                           Property                          $0.00    Tax records                     $101,250.00


           55.17 347 6TH AVE W,
           .     BRADENTON, FL                            Investment
                     34205-8820                           Property                          $0.00    Tax records                     $101,250.00


           55.18 349 6TH AVE W,
           .     BRADENTON, FL                            Investment
                     34205-8820                           Property                          $0.00    Tax records                     $101,250.00


           55.19 351 6TH AVE W,
           .     BRADENTON, FL                            Investment
                     34205-8820                           Property                          $0.00    Tax records                     $101,250.00


           55.20 353 6TH AVE W,
           .     BRADENTON, FL                            Investment
                     34205-8820                           Property                          $0.00    Tax records                       $67,500.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                               Case 8:19-bk-08216-CED                       Doc 13      Filed 09/12/19         Page 9 of 32

 Debtor         Nelco Realty Holdings, Inc.                                                  Case number (If known) 8:19-bk-08216
                Name



            55.21 355 6TH AVE W,
            .     BRADENTON, FL                           Investment
                     34205                                Property                          $0.00      Tax records                       $90,000.00


            55.22 357 6TH AVE W,
            .     BRADENTON, FL                           Investment
                     34205-8820                           Property                          $0.00      Tax records                       $90,000.00


            55.23 359 6TH AVE W,
            .     BRADENTON, FL                           Investment
                     34205-8820                           Property                          $0.00      Tax records                       $90,000.00


            55.24 361 6TH AVE W,
            .     BRADENTON, FL                           Investment
                     34205-8820                           Property                          $0.00      Tax records                       $90,000.00




 56.        Total of Part 9.                                                                                                        $2,407,500.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                Case 8:19-bk-08216-CED                                   Doc 13             Filed 09/12/19               Page 10 of 32

 Debtor          Nelco Realty Holdings, Inc.                                                                         Case number (If known) 8:19-bk-08216
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $698.54

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $28,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $16,134.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $2,407,500.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $44,832.54          + 91b.            $2,407,500.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $2,452,332.54




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                               Case 8:19-bk-08216-CED                            Doc 13          Filed 09/12/19        Page 11 of 32
 Fill in this information to identify the case:

 Debtor name         Nelco Realty Holdings, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)             8:19-bk-08216
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Manatee County Tax
 2.1                                                                                                                         $48,110.00                      $0.00
       Collector                                      Describe debtor's property that is subject to a lien
       Creditor's Name
       c/o Ken Burton, Jr
       POB 25300
       Bradenton, FL 34206-5300
       Creditor's mailing address                     Describe the lien
                                                      2018 Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Pinnacle Plaza Associates
 2.2                                                                                                                     $2,250,000.00                       $0.00
       LP                                             Describe debtor's property that is subject to a lien
       Creditor's Name

       9021 Town Ctr Pkwy
       Bradenton, FL 34202
       Creditor's mailing address                     Describe the lien
                                                      First Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 8:19-bk-08216-CED                      Doc 13          Filed 09/12/19             Page 12 of 32
 Debtor       Nelco Realty Holdings, Inc.                                                        Case number (if know)         8:19-bk-08216
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                         $2,298,110.0
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    0

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                              Case 8:19-bk-08216-CED                               Doc 13              Filed 09/12/19        Page 13 of 32
 Fill in this information to identify the case:

 Debtor name         Nelco Realty Holdings, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)           8:19-bk-08216
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $675.00         $675.00
           American Seniors                                          Check all that apply.
           Association Holding Group                                    Contingent
           353 6th Ave. W.                                              Unliquidated
           Bradenton, FL 34205                                          Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Security Deposit
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           Unknown
           Florida Dep't of Rev.                                     Check all that apply.
           505 W. Tenn. St.                                             Contingent
           Tallahassee, FL 32399                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   32886                               Best Case Bankruptcy
                              Case 8:19-bk-08216-CED                               Doc 13              Filed 09/12/19            Page 14 of 32
 Debtor       Nelco Realty Holdings, Inc.                                                                     Case number (if known)   8:19-bk-08216
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,400.00    $1,400.00
          Hittel Law PA                                              Check all that apply.
          333 6th Ave. W.                                               Contingent
          Bradenton, FL 34205                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Security Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown       Unknown
          IRS                                                        Check all that apply.
          Centralized Insolvency                                        Contingent
          Operation                                                     Unliquidated
          PO Box 7346
          Philadelphia, PA 19101                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $250.00     $250.00
          Meridian General Contracting                               Check all that apply.
          339 6th Ave. W.                                               Contingent
          Ste. 16                                                       Unliquidated
          Bradenton, FL 34205                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Security Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $8,500.00    $3,025.00
          Pathways Christian Fellowshi                               Check all that apply.
          PO Box 684                                                    Contingent
          Bradenton, FL 34206                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Security Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:19-bk-08216-CED                               Doc 13              Filed 09/12/19               Page 15 of 32
 Debtor       Nelco Realty Holdings, Inc.                                                                     Case number (if known)          8:19-bk-08216
              Name

 2.7       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $112.50    $112.50
           US Immigration                                            Check all that apply.
           339 6th Ave. W.                                              Contingent
           Ste. 13                                                      Unliquidated
           Bradenton, FL 34205                                          Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Security Deposit
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  Unknown
           Frederick N Clark                                                           Contingent
           6193 9th Ave. Cir. NE                                                       Unliquidated
           Bradenton, FL 34212
                                                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  Unknown
           Pinnacle Partners of Manatee                                                Contingent
           357 6th Ave. W.                                                             Unliquidated
           Bradenton, FL 34205
                                                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  Unknown
           Richard T. Conard                                                           Contingent
           615 Riviera Dunes Way                                                       Unliquidated
           Unit 401
                                                                                       Disputed
           Palmetto, FL 34221
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  Unknown
           Steele T. Williams, PA                                                      Contingent
           Pineapple Place                                                             Unliquidated
           1381 McAnsh Sq.
                                                                                       Disputed
           Sarasota, FL 34236
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Legal Fees
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.             $2,700,000.00
           Virgina A. Dorris                                                           Contingent
           339 6th Ave. W.
                                                                                       Unliquidated
           Bradenton, FL 34205
                                                                                       Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                         Basis for the claim:     Promissory Note
                                                                                   Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                              Case 8:19-bk-08216-CED                         Doc 13         Filed 09/12/19                Page 16 of 32
 Debtor       Nelco Realty Holdings, Inc.                                                          Case number (if known)         8:19-bk-08216
              Name


4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any
 4.1       Harllee & Bald PA
           202 Old Main St.                                                                       Line     3.5
           Bradenton, FL 34205
                                                                                                         Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.         $                     10,937.50
 5b. Total claims from Part 2                                                                        5b.    +    $                  2,700,000.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.         $                    2,710,937.50




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                              Case 8:19-bk-08216-CED                     Doc 13      Filed 09/12/19            Page 17 of 32
 Fill in this information to identify the case:

 Debtor name         Nelco Realty Holdings, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         8:19-bk-08216
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                    Alexander Virgil
             List the contract number of any                                        7014 48th Ave. E.
                   government contract                                              Palmetto, FL 34221


 2.2.        State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                          American Seniors
                                                                                    Association Holding Group
             List the contract number of any                                        353 6th Ave. W.
                   government contract                                              Bradenton, FL 34205


 2.3.        State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                          Big Brothers Big Sisters
                                                                                    of the Sun Coast Inc.
             List the contract number of any                                        1000 S, Tamiami Trl.
                   government contract                                              Venice, FL 34285


 2.4.        State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                          Bill Whitney
                                                                                    1033 Sawgrass Dr. W.
             List the contract number of any                                        Ste. 102
                   government contract                                              Ponte Vedra Beach, FL 32082




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                              Case 8:19-bk-08216-CED                             Doc 13   Filed 09/12/19         Page 18 of 32
 Debtor 1 Nelco Realty Holdings, Inc.                                                            Case number (if known)   8:19-bk-08216
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.5.        State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          C. Michael Kelly PA
             List the contract number of any                                              339 6th Ave. W.
                   government contract                                                    Bradenton, FL 34205


 2.6.        State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Cornerstone Financial SE LLC
             List the contract number of any                                              339 6th Ave. W.
                   government contract                                                    Bradenton, FL 34205


 2.7.        State what the contract or                   Virtual Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Courtney's Creationz
             List the contract number of any                                              1510 13th Ave. E.
                   government contract                                                    Bradenton, FL 34208


 2.8.        State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Family Resources Inc.
             List the contract number of any                                              361 6th Ave. W.
                   government contract                                                    Bradenton, FL 34205


 2.9.        State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Genesis Health Services Inc.
                                                                                          339 6th Ave W.
             List the contract number of any                                              Ste. 36
                   government contract                                                    Bradenton, FL 34205


 2.10.       State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Gregory J. Kramer
                                                                                          5509 Pheasant Ln.
             List the contract number of any                                              Bradenton, FL 34209
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                              Case 8:19-bk-08216-CED                             Doc 13   Filed 09/12/19         Page 19 of 32
 Debtor 1 Nelco Realty Holdings, Inc.                                                            Case number (if known)   8:19-bk-08216
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.11.       State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Hittel Law PA
             List the contract number of any                                              333 6th Ave. W.
                   government contract                                                    Bradenton, FL 34205


 2.12.       State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Insight Counseling Servs Inc
             List the contract number of any                                              351 6th Ave. W.
                   government contract                                                    Bradenton, FL 34205


 2.13.       State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          JJ Bridge Management Group I
             List the contract number of any                                              339 6th Ave. E.
                   government contract                                                    Bradenton, FL 34205


 2.14.       State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          June Pictures LLC
             List the contract number of any                                              339 6th Ave W.
                   government contract                                                    Bradenton, FL 34205


 2.15.       State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Kajuka Properties LLC
             List the contract number of any                                              PO Box 9094
                   government contract                                                    Bradenton, FL 34206


 2.16.       State what the contract or                   Office Lease                    Kenyon Real Estate Inc.
             lease is for and the nature of                                               339 6th Ave. W.
             the debtor's interest                                                        No. 22
                                                                                          Bradenton, FL 34205
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                              Case 8:19-bk-08216-CED                             Doc 13   Filed 09/12/19         Page 20 of 32
 Debtor 1 Nelco Realty Holdings, Inc.                                                            Case number (if known)   8:19-bk-08216
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Lace Entertainment
             List the contract number of any                                              1039 31st St. E.
                   government contract                                                    Palmetto, FL 34221


 2.18.       State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Lake East Associates Ltd.
                                                                                          437 Grant St.
             List the contract number of any                                              Mezzanine
                   government contract                                                    Pittsburgh, PA 15219


 2.19.       State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Meridian General Contracting
                                                                                          339 6th Ave. W.
             List the contract number of any                                              Ste. 16
                   government contract                                                    Bradenton, FL 34205


 2.20.       State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Pathways Christian Fellowshi
             List the contract number of any                                              PO Box 684
                   government contract                                                    Bradenton, FL 34206


 2.21.       State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Senior Living Services LLC
             List the contract number of any                                              357 6th Ave. W.
                   government contract                                                    Bradenton, FL 34205




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                              Case 8:19-bk-08216-CED                             Doc 13   Filed 09/12/19         Page 21 of 32
 Debtor 1 Nelco Realty Holdings, Inc.                                                            Case number (if known)   8:19-bk-08216
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.22.       State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Timothy Grogan, Esq.
             List the contract number of any                                              PO Box 14807
                   government contract                                                    Bradenton, FL 34280


 2.23.       State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Voyager Business Concepts In
                                                                                          339 6th Ave. W.
             List the contract number of any                                              Ste. 26
                   government contract                                                    Bradenton, FL 34205




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                              Case 8:19-bk-08216-CED                   Doc 13     Filed 09/12/19            Page 22 of 32
 Fill in this information to identify the case:

 Debtor name         Nelco Realty Holdings, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         8:19-bk-08216
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Frederick N Clark                 6193 9th Ave. Cir. NE                             Virgina A. Dorris                  D
                                               Bradenton, FL 34212                                                                  E/F       3.5
                                                                                                                                    G




    2.2      Pinnacle                          357 6th Ave. W.                                   Virgina A. Dorris                  D
             Partners of                       Bradenton, FL 34205                                                                  E/F       3.5
             Manatee
                                                                                                                                    G




    2.3      Richard T.                        615 Riviera Dunes Way                             Virgina A. Dorris                  D
             Conard                            Unite 401                                                                            E/F       3.5
                                               Palmetto, FL 34221
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                              Case 8:19-bk-08216-CED                          Doc 13         Filed 09/12/19              Page 23 of 32



 Fill in this information to identify the case:

 Debtor name         Nelco Realty Holdings, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         8:19-bk-08216
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                  Unknown
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                                          $0.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                              Case 8:19-bk-08216-CED                          Doc 13         Filed 09/12/19              Page 24 of 32
 Debtor       Nelco Realty Holdings, Inc.                                                               Case number (if known) 8:19-bk-08216



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Virginia A. Dorris v. Nelco                      Civil                      Twelfth Judical Circuit                       Pending
               Realty Holdings, Inc.,                                                      1115 Manatee Ave. W.                          On appeal
               Pinnacle Partners of Manatee                                                Bradenton, FL 34205
                                                                                                                                         Concluded
               LLC, Richard T. Conard MD,
               and Frederick N. Clark
               2018 CA 006087

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 8:19-bk-08216-CED                           Doc 13           Filed 09/12/19           Page 25 of 32
 Debtor        Nelco Realty Holdings, Inc.                                                                 Case number (if known) 8:19-bk-08216



 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss            Value of property
       how the loss occurred                                                                                                                                   lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.                                                                                                                   7/16/19
                                                                                                                               $2,500.00
                                                                                                                               8/16/19
                                                                     Pre Petition Legal Advice and Guidance:                   $4,500.00
                 Cole & Cole Law, P.A.                               $2,500.00                                                 8/21/19
                 46 N. Washington Blvd., Ste.                        Bankruptcy Pre Petition Legal Fee:                        $2,500.00
                 24                                                  $10,283.00                                                8/16/19
                 Sarasota, FL 34236                                  Filing Fee: $1,717.00                                     $5,000.00               $12,783.00

                 Email or website address
                 RJC@COLECOLELAW.COM

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                 Dates transfers             Total amount or
                                                                                                                       were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                          Description of property transferred or                   Date transfer             Total amount or
                Address                                         payments received or debts paid in exchange              was made                           value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                              Case 8:19-bk-08216-CED                          Doc 13         Filed 09/12/19              Page 26 of 32
 Debtor      Nelco Realty Holdings, Inc.                                                                Case number (if known) 8:19-bk-08216




           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was              Last balance
               Address                                          account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                              Case 8:19-bk-08216-CED                          Doc 13         Filed 09/12/19              Page 27 of 32
 Debtor      Nelco Realty Holdings, Inc.                                                                Case number (if known) 8:19-bk-08216




          None

       Facility name and address                                     Names of anyone with                 Description of the contents                   Do you still
                                                                     access to it                                                                       have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                              Case 8:19-bk-08216-CED                          Doc 13         Filed 09/12/19              Page 28 of 32
 Debtor      Nelco Realty Holdings, Inc.                                                                Case number (if known) 8:19-bk-08216



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       American Accounting Service Inc.                                                                                     2017
                    339 6th Ave. W.
                    Bradenton, FL 34205

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Richard T. Conard
                    615 Riviera Dunes Way
                    Unite 401
                    Palmetto, FL 34221

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Richard T. Conard                              615 Riviera Dunes Way                               President and Treasurer               100
                                                      Unite 401
                                                      Palmetto, FL 34221
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Frederick N Clark                              6193 9th Ave. Cir. NE                               VP                                    0
                                                      Bradenton, FL 34212



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                              Case 8:19-bk-08216-CED                          Doc 13         Filed 09/12/19              Page 29 of 32
 Debtor      Nelco Realty Holdings, Inc.                                                                Case number (if known) 8:19-bk-08216




30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         September 12, 2019

 /s/ Richard T. Conard                                                  Richard T. Conard
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                              Case 8:19-bk-08216-CED                        Doc 13          Filed 09/12/19             Page 30 of 32

                                                               United States Bankruptcy Court
                                                                       Middle District of Florida
 In re      Nelco Realty Holdings, Inc.                                                                               Case No.       8:19-bk-08216
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date September 12, 2019                                                     Signature /s/ Richard T. Conard
                                                                                            Richard T. Conard

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:19-bk-08216-CED                      Doc 13      Filed 09/12/19           Page 31 of 32
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re       Nelco Realty Holdings, Inc.                                                                      Case No.      8:19-bk-08216
                                                                                Debtor(s)                     Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 10,283.00
             Prior to the filing of this statement I have received                                        $                 10,283.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any discharge or dischargeability actions, judicial lien avoidance, relief from
               stay actions or any other adversary proceeding. Representation of the debtors in Fed. R. Bankr. P. 2004
               examinations or depositions, or in preparing documents to utilize in such examinations. Amendments to
               schedules, statement of affairs and petition. All future fees will be at the undersigned's normal hourly rate
               prevailing at the time future services are rendered. A credit report fee of $33.00 for individual and $66.00 for joint
               filers is paid through Cole & Cole Law, P.A. to CIN Systems but is not retained by the law firm as a fee. Filing fee
               in the amount of $1,717.00 is also paid through Cole & Cole Law, P.A., but not retained by the law firm as a fee.
                                                                         CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     September 12, 2019                                                         /s/ R. John Cole, II
     Date                                                                       R. John Cole, II 191364
                                                                                Signature of Attorney
                                                                                Cole & Cole Law, P.A.
                                                                                46 N. Washington Blvd., Ste. 24
                                                                                Sarasota, FL 34236
                                                                                (941) 365-4055 Fax: (941) 365-4219
                                                                                RJC@COLECOLELAW.COM
                                                                                Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                              Case 8:19-bk-08216-CED                       Doc 13       Filed 09/12/19    Page 32 of 32




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Nelco Realty Holdings, Inc.                                                                  Case No.   8:19-bk-08216
                                                                                  Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Nelco Realty Holdings, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 September 12, 2019                                                  /s/ R. John Cole, II
 Date                                                                R. John Cole, II 191364
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Nelco Realty Holdings, Inc.
                                                                     Cole & Cole Law, P.A.
                                                                     46 N. Washington Blvd., Ste. 24
                                                                     Sarasota, FL 34236
                                                                     (941) 365-4055 Fax:(941) 365-4219
                                                                     RJC@COLECOLELAW.COM




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
